PER CURIAM.
Appellant, Nabil Ghali, M.D. (Ghali), and Virginia Suarez (Suarez), appeal the denial of Suarez’s motion to quash service of process. We affirm.
Appellee attempted to serve Ghali in an action for malpractice. Appellee claims service was made through the Florida Secretary of State, and on Ghali personally, in Ohio. Additionally, substitute service of process was made on a nonparty, Suarez.
Suarez moved to quash the service. The trial court denied the motion and Suarez appealed. Ghali then joined Suarez’s appeal.
Suarez has not been personally served. Ghali challenged the service of process and has moved the court to quash all service, and to enter a dismissal for lack of personal jurisdiction. The trial court has not heard, or ruled, on Ghali’s motions.
We find that Suarez has no standing in the trial court or in this appeal. We further find that Ghali also lacks the requisite standing to appeal the denial of a nonparty’s motion to quash substitute service of process. See, e.g., Kaufman v. Metro Limo Fund, Inc., 503 So.2d 967 (Fla. 3d DCA 1987).
Accordingly, we affirm.